--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


CONSULTING AGREEMENT
 
THIS AGREEMENT is made as of October 23, 2008, by and between Who’s Your Daddy,
Incorporated, a Nevada corporation having an address at 5840 El Camino Real,
Suite 108, Carlsbad California 92008 (the "Company"), ticker symbol WYDI and Net
Vertex New York Inc., a New York company, having an address at 16 West 32nd
Street, Suite 707, New York, NY 10001 (the "Consultant").
 
RECITALS:
 
WHEREAS, the Company requires services to promote its brand and market its
products;
WHEREAS, the Consultant has provided international product distribution and
business development services for a number of companies;
WHEREAS, the Company recognizes the substantial experience and knowledge of the
Consultant in matters relating to international business contacts;
WHEREAS, the Company further recognizes that it is in the best interests of the
Company to engage the consulting services of the Consultant; and
WHEREAS, the Company desires to retain the services of the Consultant, and the
Consultant desires to render such services to the Company upon the terms set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.
Recitals. The Recitals to this Agreement are hereby incorporated into this
Agreement as though fully restated herein.

 
2.
Engagement. The Company hereby engages the Consultant, and the Consultant
accepts engagement by the Company, upon the terms and conditions set forth in
this Agreement.

 
3.
Term. The term of this Agreement shall begin on the date hereof and shall
continue until October 23, 2009 subject to the following provisions:

 
 
(a) The Consultant can at its sole discretion elect to withdraw from the
Agreement subject to a 10 day written notice to the Company should the
Consultant deem the Company being unresponsive or uncooperative. Company would
still be liable to the Consultant for any “Success Fees,” as described in
Section 4; generated directly or indirectly by the Consultants efforts and or
introductions.

 
 
(b) The Company can at its discretion terminate the Agreement subject to a 10
day written notice at the conclusion of the “Initial Period,” defined as three
months, if the Consultant’s efforts have not resulted in tangible progress by
the Consultants on the Company’s behalf. Tangible progress being meetings
scheduled with Japanese, European or US direct or indirect contacts; “Introduced
Parties” of the Consultant regarding active talks or negotiations pertaining to
the “Introduced Parties” direct or in-direct participation in any joint venture,
strategic alliance, etc. with the Company. The Company will still be liable for
any and all “Success Fees” generated by directly or indirectly by the
Consultant’s efforts for the duration of the Agreement between the Parties.



 
 

--------------------------------------------------------------------------------

 
 
4.           Consulting Services Compensation.
 
  (a) The Company shall pay to Consultant or its designees as compensation for
its services under this Agreement:
 
 
(i)
As compensation for its services, the Consultant shall receive 2,000,000 shares
of common stock of the Company.  Company agrees to issue such shares upon the
execution of this Agreement and Company and Consultant agree to have said shares
be held in an independent third party escrow account of mutual agreement subject
to the following earn out or claw back provision:  250,000 shares shall be fully
earned and released upon completing a Business Lending Credit Line, loan, or SBA
Program, with no personal guaranty requirements, which the Consultant secures
for the Company for a minimum of $250,000 US, for a minimum period of one year
with an annual interest rate in the range of  US Prime Rate plus 3 Points. An
additional 250,000 shares shall be earned and released upon the accepting of a
loan or Credit Line, with no personal guaranty requirements, for a minimum of
$250,000 US, which the Consultant secures on behalf of the Company from a Tokyo
financial institution for a minimum period of one year with a capability to
extend, at an annual interest rate range of Prime Rate in Japan plus 3 Points.
Should the Company decide not to accept funds made available by either loan
approval within the above parameters then the shares that would have been earned
will be deemed earned regardless of the Company accepting the funds. The
remaining 1,500,000 shares shall be earned and released upon the Company
accepting any form of Commitment Letters for $2,500,000 from parties introduced
by Consultant (the “Introduced Parties”) for joint-venture, distribution,
business development, or strategic business relationships. However, the Company
is under no obligation to accept any such Commitment Letters. In addition if the
Company cancels this Agreement then 500,000 of the up-front shares shall be
deemed earned. Should the Company accept a Commitment Letter for less than
$2,500,000 from an Introduced Party, then Consultant shall earn a pro rata share
of the remaining 1,500,000 shares, equivalent to the ratio between the amount
accepted and $2,500,000. Additional fees for further consulting services, the
“Success Fees”, shall be paid to the Consultant for any and all Introduced
Parties that directly or indirectly result in any form of direct or indirect
joint venture, distribution, business development, or strategic business
relationships, etc.  The Success Fee shall be equal to ten percent (10%) of any
amounts received by the Company from an Introduced Party , plus 100,000 common
shares of the Company for each $1,000,000 received from an Introduced Party, or
the equivalent on a pro rata basis. Notwithstanding the foregoing, to the extent
the Consultant is required to have a securities license in order to lawfully be
paid any such Success Fee, the fee will not be payable to Consultant. The
Company shall be under no obligation to accept any transaction or relationship
arranged by Consultant, except as described in 4(a)(i) above.

 


 
(ii)
The Consultant shall be responsible for arranging independent legal counsel to
act as an escrow type agent for any business relationships the Company may enter
with Third Parties introduced to the Company directly or indirectly by the
Consultant subject to the Company approving the Consultants selection, but which
cannot be unreasonably withheld. Company further agrees that the Consultants and
Company’s signatures shall be required for approval for the release of any and
all monies, stock and chattel to be released out of said escrow type accounts
and that Consultants fees shall be distributed directly to the account or
accounts of Consultant’s choosing from the escrow type account(s). Should the
Company decide not to accept funds deposited in escrow type account from the
business development, distribution, strategic partners, joint venture or any
other Introduced Party, after approving the terms of such arrangement, then all
appropriate fees and compensation will be deemed earned regardless of the
Company accepting the funds.

 
 

--------------------------------------------------------------------------------


 
(b) The Company will in the future provide the Consultant with such additional
compensation as the Company and the Consultant shall mutually agree for any
additional services by the Consultant not provided for in this Agreement such as
Licensing, Agreements, Marketing Agreements and any additional services not
specified in this agreement, subject to the same escrow provisions of section 4
a (ii).
 
(c) The Company represents and warrants as follows:
 
 
(i)
All issued and outstanding shares of  the Company’s common stock (i) have been
duly authorized and validly issued and are fully paid and non-assessable and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities, and no stockholder has a right of
rescission or damages against the Company with respect thereto.  The
stockholders of the Company have no preemptive rights under the applicable laws
of the State of Nevada.

 
(d) The rights, preferences, privileges and restrictions of the shares of the
Company’s common stock are as stated in the Articles of Incorporation (the
“CHARTER”) of the Company.  The shares issued to the Consultant have been duly
and validly reserved for issuance.  When issued in compliance with the
provisions of this Agreement and the Company’s Charter, the shares issued to the
Consultant will be validly issued, fully paid and non-assessable, and will be
free of any liens or encumbrances.
 
(e) Consultant acknowledges that all shares issued to Consultant pursuant to
this Agreement will not be registered under the Securities Act of 1933, as
amended (the “Act”). Each of the certificates evidencing the Shares shall bear a
legend in substantially the following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SHARES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY
SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER
THE ACT AND APPLICABLE STATE LAW IS AVAILABLE


(f) Consultant represents and warrants that it is accepting the Shares solely
for its own account as principal, and not with a view to the resale or for
distribution thereof, in whole or in part, and no other person or entity has a
direct or indirect beneficial interest in such Shares.


 
 

--------------------------------------------------------------------------------

 


5.
Duties.  From time to time as reasonably requested by the Company, the
Consultant agrees to perform consulting services related to international
business development and other financial service matters, upon the request of
the President of the Company, and will make available qualified personnel for
this purpose and devote such business time and attention to such matters as the
Consultant shall determine is required.  Such services shall include, without
limitation, strategic planning, planning meetings with the international and
domestic investment community, assisting the Company’s management in designing
the Company’s Business Plan and “Growth-by-Acquisition” Strategic Alliance or
“Joint-Venture” strategy. Additionally, Consultant shall prepare or assist in
the preparation of a Company Corporate Profile, Fact Sheets, and Shareholder
Letters as needed.

 
6.           Nature of Engagement.  The Company is engaging the Consultant as an
independent contractor. Nothing in this Agreement shall be construed to create
an employer-employee, partnership or joint venture relationship between the
parties.  The Company shall have not liability for any federal, state or local
income taxes of the Consultant arising hereunder.  The services to be provided
by the Consultant will not be in connection with the offer or sale of securities
in a capital-raising transaction.
 
 
7.
Expenses.  The Company shall be responsible to cover in advance all airline
costs and hotel room expenses for Messrs. Yamagishi and McLoone to travel to
Tokyo in advance to fulfill the Consultant’s role. Additionally upon receipt of
requests from the Consultant for reimbursement, the Company shall reimburse the
Consultant for all reasonable and necessary expenses the Consultant incurs, on
and prior to and after the date of this Agreement in performing its duties in
connection with this Agreement. The Consultant shall be required to receive
written authorization from the Company prior to incurring any
expenses. Consultant will provide company with written evidence of expenses with
any reimbursement request. Company agrees to cover all costs associated with
translating English documents to Japanese to assist Consultant with fulfilling
their assignment. The Initial Expenses of $50,000 US to be paid directly out of
a bridge loan or SBA Loan or Line of Credit proceeds.

 
8.           Miscellaneous.
 
(a)          Notices.  All notices or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be
considered as duly given on (a) the date of delivery, if delivered in person, by
nationally recognized overnight delivery service or by facsimile or (b) three
days after mailing if mailed from within the contin­ental United States by
registered or certified mail, return receipt requested to the party entitled to
receive the same, if to the Company, Automotive General, at the address set
forth herein, 5840 El Camino Real, Suite 108, Carlsbad California 92008; and if
the Consultant, at the address set forth herein, 16 West 32nd Street, Suite 707,
New York, NY 10001.  Any party may change his or its address by giving notice to
the other party stating his or its new address.  Commencing on the 10th day
after the giving of such notice, such newly designated address shall be such
party's address for the purpose of all notices or other communications required
or permitted to be given pursuant to this Agreement.
 
(b)          Governing Law.   This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California without regard to its conflicts of law principles.  All
parties hereto agree that the mailing of any process in any suit, action or
proceeding in accordance with the notice provisions of this Agreement shall
constitute personal service thereof.
 
(c)          Exclusive Jurisdiction and Venue.  The parties agree that the
Courts of the County of Orange, State of California shall have sole and
exclusive jurisdiction and venue for the resolution of all disputes arising
under the terms of this Agreement and the transactions contemplated herein.
 
(d)          Entire Agreement; Waiver of Breach.  This Agree­ment constitutes
the entire agreement among the parties and supersedes any prior agreement or
understanding among them with respect to the subject matter hereof, and it may
not be modified or amended in any manner other than as provided herein; and no
waiver of any breach or condition of this Agreement shall be deemed to have
occurred unless such waiver is in writing, signed by the party against whom
enforcement is sought, and no waiver shall be claimed to be a waiver of any
subsequent breach or condition of a like or different nature.


 
 

--------------------------------------------------------------------------------

 
 
(e)          Binding Effect; Assignability.  This Agreement and all the terms
and provisions hereof shall be binding upon and shall inure to the benefit of
the parties and their respective heirs, successors and permitted assigns. This
Agreement and the rights of the parties hereunder shall not be assigned except
with the written consent of all parties hereto.  Notwithstanding any provision
of this Agreement to the contrary, the Consultant shall be entitled to direct
the Company in writing that any funds payable or stock issuable to it pursuant
to this Agreement shall instead be paid or issued to its designee.
 
(f)           Captions.  Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any provision hereof.
 
(g)          Number and Gender.  Wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pro­nouns stated in either the masculine, the
feminine or the neuter gender shall include the masculine, feminine and neuter.
 
(h)          Severability.  If any provision of this Agreement shall be held
invalid or unenforceable, such invalidity or unen­forceability shall attach only
to such provision and shall not in any manner affect or render invalid or
unenforceable any other severable provision of this Agreement, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.
 
(i)           Amendments.  This Agreement may not be amended except in a writing
signed by all of the parties hereto.
 
(j)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.  In addition, this Agreement may contain
more than one counterpart of the signature page and this Agreement may be
executed by the affixing of such signature pages executed by the parties to one
copy of the Agreement; all of such counterpart signature pages shall be read as
though one, and they shall have the same force and effect as though all of the
signers had signed a single signature page.  A facsimile signature shall have
the same force and effect as an original thereof
 
(k)          Third Parties.  Except as specifically set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any person or corporation other than the parties hereto
and their successors or assigns any rights or remedies under or by reason of
this Agreement.
 
(l)           Attorneys’ Fees.  In the event any party hereto shall commence
legal proceedings against the other to enforce the terms hereof, or to declare
rights hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its costs of suit, including reasonable attorneys'
fees, as may be fixed by the court.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
Who’s Your Daddy, Inc. 
 
Net Vertex New York Inc.
                         
By:
/s/ Michael Dunn
 
By:
/s/ Hiro Yamagishi
   
Michael Dunn, CEO
   
Hiro Yamagishi, President
 






--------------------------------------------------------------------------------